t c memo united_states tax_court john morgan sanders petitioner v commissioner of internal revenue respondent docket no filed date john morgan sanders pro_se edwin b cleverdon for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether a dollar_figure constructive distribution from the termination of petitioner’s life_insurance_policy is taxable_income to him all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure figures have been rounded to the nearest dollar findings_of_fact the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in alabama in petitioner purchased from new york life_insurance co new york life a whole_life_insurance policy with a dollar_figure face_amount the policy from until date petitioner paid premiums of about dollar_figure per month on the policy the policy allowed petitioner to borrow generally up to the policy’s cash_value using the policy as security_interest on policy_loans accrued pincite percent with any accrued but unpaid interest added to the loan and bearing interest at the same rate by its terms the policy terminated if any unpaid loan including accrued interest exceeded the sum of the policy’s cash_value and any dividend accumulations between and petitioner borrowed dollar_figure against the policy insofar as he recalls he used the proceeds for personal purposes he did not repay these loans by letter dated date new york life advised petitioner that his outstanding policy loan balance including principal and accrued interest was dollar_figure that this amount exceeded by dollar_figure the policy’s cash_value and that the policy would be canceled unless petitioner paid at least dollar_figure within days by letter dated date new york life advised petitioner that it had terminated the policy petitioner received no cash or property from new york life upon the policy termination on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for taxable_year new york life reported a gross distribution to petitioner of dollar_figure with a taxable_amount of dollar_figure after taking into account petitioner’s dollar_figure of insurance premiums_paid on his federal_income_tax return petitioner reported no income with respect to the policy’s termination respondent determined that petitioner improperly omitted the dollar_figure of taxable_income shown on the form 1099-r opinion as a general matter the taxpayer bears the burden of showing that the commissioner’s determination is in error rule a as an exception to this general_rule if a taxpayer who has fully cooperated with the commissioner raises a reasonable dispute with respect to an information_return the commissioner may have the burden to produce reasonable and probative evidence to verify the information_return sec_6201 1petitioner does not contend and the record does not suggest that the burden_of_proof as to any factual issue should shift to respondent pursuant to sec_7491 petitioner testified that he disagrees with the taxable_amount shown on the form 1099-r because he just did the math basically in my head and he thinks new york life’s mathematics are way off these vague contentions do not rise to the level of a reasonable dispute so as to impose any burden of production on respondent pursuant to sec_6201 in any event stipulated documentation of petitioner’s premium and loan history with new york life corroborates the information reported on the form 1099-r petitioner seems to suggest that he had no outstanding loans against the policy but instead merely made draws against it before pursuant to the policy’s terms however the distributions that new york life made to him before as well as capitalized_interest on these amounts were bona_fide loans collateralized by the policy’s value see atwood v commissioner tcmemo_1999_61 petitioner’s fundamental contention as we understand it is that he cannot be taxed on any distribution from new york life in because he received no cash or other_property from new york life that year petitioner is mistaken 2although he has stipulated that new york life issued the form 1099-r petitioner contends that he did not receive it because new york life mailed it to the wrong address the record is inconclusive on this point which in any event is immaterial to our analysis an amount received in connection with a life_insurance_contract which is not received as an annuity generally constitutes gross_income to the extent that the amount received exceeds the investment in the insurance_contract sec_72 a c when it terminated petitioner’s policy new york life applied the policy’s cash_value to the outstanding balance on the policy_loans that action was the economic equivalent of new york life’s paying petitioner the policy proceeds including untaxed inside_buildup and his using those proceeds to pay off his policy_loans this constructive distribution is gross_income to petitioner insofar as it exceeds his investment_in_the_contract see mcgowen v commissioner tcmemo_2009_285 atwood v commissioner supra dean v commissioner tcmemo_1993_226 the evidence indicates that petitioner’s investment_in_the_contract was as new york life reported dollar_figure consequently as respondent determined 3the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent they were excludable from gross_income sec_72 4apparently when the policy was terminated its cash_value was about dollar_figure less than the balance of petitioner’s policy_loans the parties have not raised and consequently we do not consider any issue as to whether a corresponding part of the gross_income that petitioner realized upon the termination of the policy should be characterized as income_from_discharge_of_indebtedness in any event on the facts before us it would not appear that such a characterization would affect petitioner’s tax_liability dollar_figure of the dollar_figure constructive distribution was taxable_income to petitioner to reflect the foregoing decision will be entered for respondent
